Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2022 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments, see Appeal Brief, filed December 9, 2021, with respect to claims 1-3, 6-13 and 15-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 6-13 and 15-23 has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 6-13 and 15-23 are allowed, and are renumbered claims 1-20, respectively.





The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 11 and 20, the most relevant prior art of record, Hull (US 2004/0030491 A1) in view of Erhardt (US 2010/0332115 A1), fails to specifically show, disclose, or suggest determining whether a user profile describing user viewing preferences exists; and either: directing the user to navigate through the tourist attraction according to a path based on the existing user profile; or recommending a first exhibit to visit based at least in part on crowding levels at the tourist attraction and recording user behavior observed while viewing the first exhibit.
Hull shows and discloses a computer-implemented method for cognitive navigational guidance through a tourist attraction {A computer program product for cognitive navigational guidance through a tourist attraction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to}, the method comprising: receiving a request for cognitive navigational assistance through a tourist attraction (exhibition hall; a user starting a visit can request a route to follow using the user interface 48 of the mobile device 31 to indicate parameters to be satisfied by the route [paragraphs 29-34, 55, 56]); obtaining site-specific information about the tourist attraction from a site-specific server (When a location report is received by the subsystem 52, it passes on the user's current location to the feature translation unit 54 which queries the feature data store 53 to determine which feature, if any, is currently being visited by the user and thus what feature items are relevant to the user in their current location; identities of feature items identified by the unit 54 are then either used to cause the feature-item server 55 to send the corresponding feature items to the device 31 directly, or are passed back to the visit manager 47 of the device 31 which is then responsible for causing the corresponding feature items to be retrieved from the server 55; whenever the device receives a feature item it stores it in memory 44 and presents it (with or without user prompting) to the user via interface 48 [paragraphs 29-34, 55, 56]).
Erhardt shows and discloses determining whether a user profile describing user viewing preferences exists (determining if there is a visitor profile available for the visitor, if so, the preferences, locomotion data, and other profile parameters [paragraphs 44-47]).
Hull, as modified by Erhardt, however, lacks the claimed features of determining whether a user profile describing user viewing preferences exists; and either: directing the user to navigate through the tourist attraction according to a path based on the existing user profile; or recommending a first exhibit to visit based at least in part on crowding levels at the tourist attraction and recording user behavior observed while viewing the first exhibit, therefore these limitations, in conjunction with the other limitations recited in claims 1, 11 and 20, are novel and unobvious over the combination of Hull and Erhardt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641